                                                                                  *f-ilf,o*
                                                                                  sFP 2
                                                                                            7   208
                                                                              ffi nBHryr*
            .o* +ilJfi,?$$li,X?ffi2??,iltiT,i                      3*"
                               ASHEVILLE DIVISION                        ^f
                          DOCKET NO.       I   :   19-CR-00060-4

LINITED STATES OF AMERICA                      )
                                               )       CONSENT ORDER AND
                                               )     JUDGMENT OF FORFEITURE
                                               )
EUGENEMASHBURN                                 )


       WHEREAS, the defendant, EUGENE MASHBURN, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forleiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 21 U.S.C. $ 853, 18 U.S.C. $ 924(d), anilor 28 U.S.C. $ 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHERIAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
      WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 200s);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:
         o One Davis Industries DM, .22 caliber rifle, bearing serial number
             466195;
         r   One Harrington    & Richardson Topper 098, 2O-gauge shotgun,
             bearing serial number H8296641;
         .   One Remington 514, .22 caliber rifle, no visible serial numberl
         .   One Unknown manufacturer l2-gauge shotgun, bearing serial
             number 52338;
         .   One Stevens 62, .22 caliber rifle, bearing serial number 0567326;
         .   One Stevens 311, 20-gauge shotgun, bearing serial numtrer
             8415089;
         r   One Sturm Ruger & Co., .45-70 caliber rifle, bearing serial number
             134-25405;
         o   One Re TerniBT24l0,7.62 caliber rifle, unreadable serial number;
         o   One SKS, 7.62x39mm caliber rifle, bearing serial number
             25004228;
         .   One Marlin Firearms Company (Glenfield) 60, .22 caliber rifle,
             bearing serial number 20388535;
         o   One New England Firearms Pardner SBI, l2-gauge shotgun,
             bearing serial number NH435180;
         o   One Remington 514,.22 caliber rifle, no visible serial numberl
         r   One Masterpiece Arms, .45 caliber handgun with suppressor,
             unknown serial numberl
           a   One Winchester 69A, .22 caliber rifle, no visible serial number;
           o   One J.C. Higgins 1011, .410-gauge shotgun, no visible serial
               number;
               One Heritage Rough Rider, .22 caliber revolver, bearing serial
               number P94591;
               One Savage 93R17, .I7HMR caliber rifle, bearing serial number
               0122720;
               One Astra-Uncetay Cia SA-Guernica, .22 caliber handgun, bearing
               serial number 165863;
           .   One Beretta zl-A^, .22 caliber pistol, bearing serial number
               BES70648U;
           .   One Revelation 350 Serias M, l2-gauge shotgun, bearing serial
               number P609277;
           .   One Remington Wingmaster 870, 16-gauge shotgun, bearing serial
               number 72l5lW;
           o   One Mossberg 835, l2-gauge shotgun, bearing serial number
               UMI99080; and
           o   All ammunition seized from Eugene Mashburn during the course
               of the investigation.

      The United States Marshal and,/or other property custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and atl right to further notice of such process or
such destruction.
       Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
                    Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
             the United States Attorney's Office is authorized to conduct any discovery needed
             to identify, locate or dispose of the property, including depositions, interrogatories,
             requests for production of documents and to issue subpoenas, pursuant to Fed. R.
             Civ. P.45.

                     Following the Court's disposition of all timely petitions filed, a final order of
             forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
             party files a timely petition, this order shall become the final order and judgment of
             forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
             have clear title to the property and shall dispose of the property according to law.
             Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
             shall be final as to defendant upon filing.

             SO AGREED:




DADtLI-            THAN D. LETZRING
e)Rf,oLe'/
    eoR


             EUGENE MASHBURN                             MARY/TLLEN COLEMAN




                                                         Signed:   )epV-^bcl     )7   ,ZOts



                                                         w                       CALF
                                                         Ur                         Judge
                                                         Westem


                                                        4
